DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 4/25/2018.  
Claims 1-20 have been canceled.  
Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.  

Information Disclosure Statement
Information Disclosure Statement received 4/25/2018 has been reviewed and considered.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority

The applicant’s claim for benefit of Patent Application Serial No. 13/402,867, filed 02/22/2012, which is a CON of Patent Application Serial No. 12/180,222, filed 07/25/2008, which claims benefit of Provisional Patent Application Serial No. 60/952,355, filed 07/27/2007 and claims benefit of Provisional Patent Application Serial No. 61/071,900, filed 05/23/2008, has been received and acknowledged.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  
The disclosure of the prior-filed application(s), Application Serial No.12/007,160, Application Serial No.11/105,410, Application Serial No.10/848,405 and Provisional Patent Application Serial No. 60/471,351, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  While the aforementioned applications do recite a system comprising servers in communication with a mobile communication device and an embodiment outlining a grocery information application with RFID capability, it does not disclose (i) the receipt of a communication from the local mobile device, wherein the communication comprises the geographical coordinates associated with the location indicator, user identification information (UII) associated with the local mobile device, and product/service identification information 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 21-40 are directed to a system (machine or manufacture), a method (process), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 21 recites a location indicator comprising geographical coordinates corresponding to a geographic location of the location indicator; receive a first communication, wherein the first communication comprises the geographical coordinates associated with the location indicator, user identification information (UII), and product/service identification information (PSII); provide context-specific information based on the received geographical coordinates; receive a 
The aforementioned limitations, as drafted, represent a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. advertising, marketing or sales activities/behaviors associated with received location, user and product/service information) and are therefore a method of organizing human activity. More specifically, other than reciting “by a processor”, nothing in the claim element precludes the aforementioned steps from practically being performed by a human.
Claims 29 and 35 recite analogous limitations, and are thus subject to the same analysis.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
	Claim 21 further recites a computer server, a remote computing device and a local mobile device, the functions of which include the computer server (i) storing instructions in a memory to be executed by a processor, (ii) receiving communications from the local mobile device, (iii) presenting information at the local mobile device via a user interface, and the mobile device (i) receiving selections made at the user interface (ii) sending communications to the server and (iii) presenting prompts in response to the communications from the server. Claims 
As currently recited, the functions of the server and the local mobile device are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the abstract idea in a computing environment, and therefore amount to “apply it.” Similar to Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), requiring the use of software to tailor information and provide it to the user on a generic computer merely invokes computers or machinery as a tool to perform an existing process.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a computer server and a local mobile device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 


Claims 22, 23, 26, 27, 28, 30, 31, 34, 36, 37 and 40 merely narrow the previously recited abstract idea limitations by further characterizing the type geographic coordinates, information in the first communication, the type of context-specific information, and the types of prompts. Similarly, Claim 38 further recites the receipt of payment information for a selection, which is a commercial interaction (i.e. receipt of payment information) and therefore a method of organizing human activity. For the reasons described above with respect to claim 21, 29 and 35 this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea

Claim 24, 32 further defines the location indicator as comprising a RFID. The characterization of the indicator as an “RFID” merely links the use of the judicial exception to a particular technical environment or field of use. Accordingly, in combination, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and even when viewed as an ordered combination, does not add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim 25, 33 and 39 further defines the first communication as being received from a near field (NFC) reader. The characterization of the communication as being from a NFC reader merely links the use of the judicial exception to a particular technical environment or field of use. Accordingly, in combination, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-23, 25-27, 29-31 and 33-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogasawara (U.S. Pub. No. 2002/0065728 A1) in view of Dvorak (U.S. Pub. No. 2005/0246238 A1).
Claims 21, 29 and 35
Ogasawara discloses a context-sensitive computer system (Ogasawara [0036] FIG. 1), the system comprising:
a location indicator corresponding to a location of the location indicator (Ogasawara [0112] When shopping in a store which utilizes a remote server 26, a purchaser may scan a bar code which indicates to the remote server 26 the store where the purchaser is shopping. The store location information is then used for inventory management of the purchased items at the store where the items are purchased.)
a communication network; and a computer server having a first communication interface to a remote computing device and a second interface to a local mobile device (Ogasawara [0037] FIG. 1, a store server 10 in communication with a commercial telephone network 14, typically via a wire connection 12. Alternatively, the store server 10 may communicate with the commercial telephone network 14 via any other desired means, such as via fiber optics, radio signals, etc.; Ogasawara [0041] Optionally, the store server 10 is in communication with an extension PBX 24 or the like, preferably via a wired connection 11. The extension PBX 24 communicates with the wireless telephone 18 via a radio connection), 
wherein the computer server comprises instructions stored on a memory and configured to be executed by a processor (Ogasawara [0045] FIG. 2), wherein the instructions are configured to:
receive a first communication from the local mobile device, wherein the first communication comprises user identification information (UII) associated with the local mobile device, and product/service identification information (PSII) (Ogasawara [0050]. Each message coming from a wireless telephone 18 is associated with the customer's telephone number, the customer ID, or some other unique identification. When the store server 10 or remote server 26 receives bar code data from the customer's wireless telephone 18, then the store server 10 or remote server 26 searches a database and obtains a description and price for the item scanned; Ogasawara [0053] the purchase transaction program facilitates use of the wireless telephone 18 to both select items to be purchased and pay for those items. Items are preferably selected for purchase by scanning bar codes 31 or 22 indicative of the item to be purchased via bar code scanner 20 which is connected to the wireless telephone 18 or via built-in bar code scanner 25; Ogasawara [0056] As each bar code is read, the purchase transaction program sends bar code data, such as SKU (Stock Keeping Unit) code or the Universal Product Code represented thereby, to the server; Ogasawara [0112] When shopping in a store which utilizes a remote server 26, a purchaser may scan a bar code which indicates to the remote server 26 the store where the purchaser is shopping. The store location information is then used for inventory management of the purchased items at the store where the items are purchased [see also Ogasawara  [0082] During execution of the loaded purchase transaction program 106, … the transmitter 104 transmits information to the server 10, 26, such as Universal Product Codes and the quantity of each item ordered.]
initiate a program configured to execute on the local mobile device through a network portal coupled to the communication network (Ogasawara [0045] The store server 10, as well as any remote server 26, if used, stores the purchase transaction program which is to be downloaded into the wireless telephone 18…The store server 10 and the remote server 26 also contain a program, i.e., the server personal shopping application (FIG. 2), which , wherein the program provides context-specific information presented at the local mobile device via a user interface based on the received [location indicator] (Ogasawara [0056] The server then preferably responds by sending a description and price for the product back to the wireless telephone 18, where the information is preferably shown upon the display 42 thereof. Also, the total price of items selected for purchase is preferably displayed; Ogasawara [0082] During execution of the loaded purchase transaction program 106, the receiver 110 receives data from server 10, 26 (FIGS. 1 and 2) such as product descriptions and prices; Ogasawara [0105] After each product is selected, a description of the product and the price thereof is shown in the display 42 of the wireless telephone 18. This information may comprise part of the purchase transaction program, or alternatively may be communicated from the server 10, 26; Ogasawara [0112] The store location information is then used for inventory management of the purchased items at the store where the items are purchased; Ogasawara [0145] According to the present invention, the purchaser is given an opportunity to either confirm a purchase or to delete the item from the purchase list after each selection is made [see also Ogasawara [0043], [0045 [0051]]).
receive a second communication from the local mobile device in response to the initiated program (Ogasawara [0045], see above), wherein the second communication comprises selections made at the user interface from the context-specific information at the local mobile device (Ogasawara [0106] The purchaser is given an opportunity to either confirm a purchase or to delete the item from the purchase list after each selection is made; Ogasawara [0144] The response might include the numeric bar code data of the items selected for purchase as well as the item name, item price, and the like, in order that the consumer may confirm that this is, indeed, the item that they selected; Ogasawara [0106] The purchaser is given ;
direct the program to present prompts (Ogasawara [0045], see above) associated with the UII and the PSII at the local mobile device in response to the selections made at the user interface (Ogasawara [0106] purchaser is preferably also given a choice to confirm or delete each purchase selection once all purchase selections have been made, prior to paying for the purchases; Ogasawara [0107] According to the preferred embodiment of the present invention, the purchaser indicates that all desired purchases have been made. The wireless telephone 18 then responds by displaying the total price of all purchases and also preferably provides an opportunity to delete purchases from the list as discussed above); Ogasawara [0145] The purchaser indicates that all desired purchases have been made. The wireless videophone then responds by displaying the total price of all purchases and also provides an opportunity to delete any or all of the purchases from the list as discussed above [see also Ogasawara [0111] A list of the purchased items and their prices is then transmitted from the server; Ogasawara [0073]-[0076] It may be beneficial to provide different purchase transaction programs for different purchasers. For example, different purchase transaction programs may contain different languages, menus, options, methods for making selections, and/or methods for making payment for purchases. Further, different purchase transaction programs may optionally contain messages or advertisements of interest to particular purchasers]); and 
confirm a selection from the presented prompts and send a third communication to carry out the selection (Ogasawara [0108] After all the items to be purchased have been selected 68, then the purchaser preferably pays 70 for the purchases with an IC card, credit card, check card, or the like. Alternatively, the purchaser may manually enter a credit card account number and expiration date or the like into the wireless telephone 18 via keypad 44). 
Ogasawara discloses a location indicator and the use thereof, but does not disclose that the location indicator comprises geographical coordinates.
Dvorak discloses a location indicator comprising geographical coordinates corresponding to a geographic location of the location indicator (Dvorak [0053] The processing continues by receiving, at step 908, the product identification packet 400, which contains the identification of the device sending this packet along with geographic location and scanned item information. This product identification packet 400 is received at the server 308 in the exemplary embodiment. The processing then determines, at step 910, the retailer that is located at the geographic location specified in the product identification packet 400. The retailer is determined in the exemplary embodiment by determining the street address of the received geographic location in conjunction with processing using the geo-location database 512. The retailer determination is further refined by determining a retailer identification that corresponds to the street address by retrieval of data stored in the retailer database).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the location coordinates of Dvorak for the location identifier of Ogasawara. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Dvorak more clearly discloses receive a first communication from the local mobile device, wherein the first communication comprises the geographical coordinates associated with the location indicator, user identification information (UII) associated with the local mobile device, and product/service identification information (PSII) (Dvorak [0027] FIG. 4 illustrates an exemplary embodiment of product identification packet 400 as communicated from a cellular phone/item selector 102 to a server 308; Dvorak [0028] Product identification packet 400 includes a Server ID field 402. The Server ID field 402 can also include an indication that this packet contains selected item data; Dvorak [0029] The product identification packet 400 further contains a User Device ID field 404 that includes an identification of the particular user device being used as an item selector. The User Device ID field 404 is able to include any device identification number, such as a cellular telephone number, a unique wireless communications device identification number, and the like. Servers in exemplary embodiments of the present invention accept the data in the User Device ID field 404 and correlate that data to a particular individual according to data stored by an operator of the exemplary embodiment; Dvorak [0030] The product identification packet 400 also contains a Product ID field 406 that contains an identification of the item selected and scanned by the user of the cellular phone/item selector 102 of the exemplary embodiment. The Product ID field 406 of the exemplary embodiment generally contains the Universal Product Code (UPC) of the scanned item. Alternative embodiments contain other information as well as augmented information obtained from an RFID tag 108 or from data stored in other databases. The product providing context-specific information … based on the received geographical coordinates (Dvorak [0053] The processing continues by receiving, at step 908, the product identification packet 400, which contains the identification of the device sending this packet along with geographic location and scanned item information. This product identification packet 400 is received at the server 308 in the exemplary embodiment. The processing then determines, at step 910, the retailer that is located at the geographic location specified in the product identification packet 400. The retailer is determined in the exemplary embodiment by determining the street address of the received geographic location in conjunction with processing using the geo-location database 512. The retailer determination is further refined by determining a retailer identification that corresponds to the street address by retrieval of data stored in the retailer database; Dvorak [0054] The processing of the exemplary embodiment proceeds by retrieving, at step 912, more product data. Product data is retrieved from the product database 514 based upon the product identification data contained in the product identification packet 400).
One of ordinary skill in the art would have recognized that applying the known technique of Dvorak to Ogasawara would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dvorak to the teaching of Ogasawara would have yielded predictable results because the level of ordinary skill in the art 
With respect to claim 29, Ogasawara further discloses a context-sensitive computer method (Ogasawara [0130], claims 31-48, etc.). See also Dvorak (abstract, FIG. 9).
With respect to claim 35, Ogasawara further discloses a non-transitory computer-readable medium having instructions stored thereon that, upon execution by a computing device, causes the computing device to perform operations (Ogasawara [0015], shopping system server).  See also Dvorak (FIG. 5 [0031]-[0032]).
Claims 22 and 30
Continuing from claims 21 and 29, Dvorak further discloses wherein the geographical coordinates comprise global positioning system (GPS) data (Dvorak [0049] The cellular phone/item selector block diagram 800 further includes a GPS receiver 818 that determines the current geographical location of the cellular phone/item selector 102. The GPS receiver 818 of the exemplary embodiment continually provides its current location to controller 822, which stores the last determined location as determined by the GPS receiver 818. The location provided by the GPS receiver 818 is provided in the Location field 408 of the product identification packet 400; Dvorak [0052] FIG. 9 The top level processing begins by determining, at step 902, the current location of the cellular phone/item selector 102. This location is determined by use of any suitable location determination system, such as one or more of GPS receiver 818 and location determination processor 820).
Claims 23, 31 and 36
Continuing from claim 21, 29 and 35, Ogasawara further discloses  wherein the first communication comprises a username, and a barcode identifier for a product (Ogasawara [0050] Each message coming from a wireless telephone 18 is associated with the customer's telephone number, the customer ID, or some other unique identification. When the store server 10 or remote server 26 receives bar code data from the customer's wireless telephone 18, then the store server 10 or remote server 26 searches a database and obtains a description and price for the item scanned. Ogasawara [0053] the purchase transaction program facilitates use of the wireless telephone 18 to both select items to be purchased and pay for those items. Items are preferably selected for purchase by scanning bar codes 31 or 22 indicative of the item to be purchased via bar code scanner 20 which is connected to the wireless telephone 18 or via built-in bar code scanner 25; Ogasawara [0056] As each bar code is read, the purchase transaction program sends bar code data, such as SKU (Stock Keeping Unit) code or the Universal Product Code represented thereby, to the server [see also Ogasawara [0082]]
Ogasawara also discloses that the location indicator is used for inventory management (Ogasawara [0112] The store location information is then used for inventory management of the purchased items at the store where the items are purchased), which strongly suggest that the communications between the server and the local mobile device are based on the received location identifier.
Dvorak more specifically discloses wherein the first communication comprises GPS data, a username, and a barcode identifier for a product (Dvorak [0027] FIG. 4 illustrates an exemplary embodiment of product identification packet 400 as communicated from a cellular phone/item selector 102 to a server 308; Dvorak [0028] Product identification packet 400 includes a Server ID field 402. The Server ID field 402 can also include an indication that this 
Claims 25, 33 and 39
Continuing from claims 21, 29 and 35, Ogasawara further discloses wherein the first communication is received from a near field communication (NFC) reader (Ogasawara [0103] A purchaser may select 68 items to be purchased. According to the preferred embodiment of the present invention, such selection 68 is effected by scanning UPC bar codes or the like with a bar code scanner 20. Those skilled in the art will appreciate various other codes, indicia, text, etc., may be scanned with various different scanning devices so as to facilitate the selection of items to be purchased. Further, those skilled in the art will appreciate that various other scanning technologies (different from UPC bar code scanning), such as electronic, magnetic, and optical technologies may be utilized to facilitate a product selection. For example, a magnetic tag or an electronic transponder may be placed upon the product, shelf, or within a catalog and may similarly be scanned to effect product selection; Ogasawara [0056] As each bar code is read, the purchase transaction program sends bar code data, such as SKU (Stock Keeping Unit) code or the Universal Product Code represented thereby, to the server).
Claims 26, 34 and 40
Continuing from claims 21, 29 and 35, Ogasawara further discloses wherein the context-specific information comprises product or service information related to products or services available (Ogasawara [0050] Each message coming from a wireless telephone 18 is associated with the customer's telephone number, the customer ID, or some other unique identification. When the store server 10 or remote server 26 receives bar code 
As previously noted, Ogasawara discloses a location identifier but does not disclose that the location identifier comprises geographical coordinates.  Also, as previously noted, Ogasawara also discloses that the location indicator is used for inventory management (Ogasawara [0112]), which strongly suggest that the communications between the server and the local mobile device are based on the received location identifier.
Dvorak further discloses wherein the context-specific information comprises product or service information related to products or services available based on the received geographical coordinates (Dvorak [0053] The processing continues by receiving, at step 908, the product identification packet 400, which contains the identification of the device 
Claim 27
Continuing from claim 21, Ogasawara further discloses wherein the context-specific information comprises product information for a store (Ogasawara [0050] Each message coming from a wireless telephone 18 is associated with the customer's telephone number, the customer ID, or some other unique identification. When the store server 10 or remote server 26 receives bar code data from the customer's wireless telephone 18, then the store server 10 or remote server 26 searches a database and obtains a description and price for the item scanned. Ogasawara [0053] the purchase transaction program facilitates use of the wireless telephone 18 to both select items to be purchased and pay for those items. Items are preferably selected for purchase by scanning bar codes 31 or 22 indicative of the item to be purchased via bar code scanner 20 which is connected to the wireless telephone 18 or via built-in bar code scanner 25; Ogasawara [0056] As each bar code is read, the purchase transaction program sends bar code 
Claim 37
Continuing from claim 35, Ogasawara further discloses wherein the prompts presented at the user interface comprise prompts to select product options (Ogasawara [0106] purchaser is preferably also given a choice to confirm or delete each purchase selection once all purchase selections have been made, prior to paying for the purchases; Ogasawara [0107] According to the preferred embodiment of the present invention, the purchaser indicates that all desired purchases have been made. The wireless telephone 18 then responds by displaying the total price of all purchases and also preferably provides an opportunity to delete purchases from the list as discussed above); Ogasawara [0145] The purchaser indicates that all desired purchases have been made. The wireless videophone then responds by displaying the total price of all purchases and also provides an opportunity to delete any or all of the purchases from the list as discussed above).
Claim 38
  receiving payment information for the selection (Ogasawara [0108] After all the items to be purchased have been selected 68, then the purchaser preferably pays 70 for the purchases with an IC card, credit card, check card, or the like. Alternatively, the purchaser may manually enter a credit card account number and expiration date or the like into the wireless telephone 18 via keypad 44).

Claim(s) 24 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogasawara (U.S. Pub. No. 2002/0065728 A1) in view of Dvorak (U.S. Pub. No. 2005/0246238 A1) and further in view of Treyz et al. (U.S. Patent No. 6,587,835 B1).
Claims 24 and 32
Continuing from claims 21 and 29, Ogasawara further discloses wherein the location indicator comprises [a bar code] (Ogasawara [0112] When shopping in a store which utilizes a remote server 26, a purchaser may scan a bar code which indicates to the remote server 26 the store where the purchaser is shopping. This bar code may be displayed, for example, upon a shopping cart. The store location information is then used for inventory management of the purchased items at the store where the items are purchased).
Ogasawara discloses that the location identifier comprises a bar code, and that various other scanning technologies (different from UPC bar code scanning), such as electronic, magnetic, and optical technologies may be utilized (Ogasawara [0103]), which strongly suggests that the location indicator could comprise a radio frequency identifier.
Treyz more clearly discloses that an indicator may be a car code or a radio frequency identifier (RFID) (Treyz (12) col. 1, ll. 50-60, The handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired; Treyz (38) col. 15, ll. 35-50, Bar code scanners use light to identify … bar code labels. RFID units may … wirelessly communicating with integrated circuits; Treyz (91) col. 25, ll. 5-20  Handheld computing device 12 may have a bar code scanner or radio-frequency identification (RFID) unit 284. For clarity the present invention may sometimes be described in 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the RFID of Treyz for the bar code of Ogasawara. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogasawara (U.S. Pub. No. 2002/0065728 A1) in view of Dvorak (U.S. Pub. No. 2005/0246238 A1) and further in view of Ecer (U.S. Patent No. 5,412,564).
Claim 28
Continuing from claim 21, Ogasawara further discloses wherein the context-specific information comprises food information for a restaurant (Ogasawara [0155] Moreover, the download program is not necessarily limited to purchase transaction applications. Any desired application program may similarly be downloaded to either a wireless telephone or a wireless videophone by a program loader. Therefore, any application program may be used by the wireless system. For example, the wireless videophone of the present invention may be utilized for ticket reservations, seat reservations, food ordering, text/voice/video guidance applications, information inquiry, and the like; Ogasawara [0007] Because of the highly mobile nature of modern society, it is desirable to provide the ability to conduct electronic shopping from locations away from the home. For example, a purchaser may wish to order items from the workplace, over lunch in a restaurant, while traveling, and in a variety of other, different circumstances).
Ogasawara discloses that the application can be used for food ordering and that food ordering can occur at a restaurant, which strongly suggests that the context-specific information may comprise food and beverage information.
Ecer (U.S. Patent No. 5,412,564) discloses scanning both food and beverage information for a restaurant (Ecer col. 2, ll. 50-68; The check-out counter may be in a supermarket, restaurant, or any other place that sells foods and drinks for human consumption; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include beverage as taught by Ecer in the restaurant options of Ogasawara and Dvorak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Benillouche et al. (U.S. Pub. No. 2008/0142599 A1), disclosing a mobile app for scanning products for purchase.
Brzezniak et al. (U.S. Pub. No. 2006/0138219 A1), disclosing a system and method for facilitating shopping via a handset shopping tool.
Raiyani et al. (U.S. Pub. No. 2004/0181461 A1), disclosing a process for assisted shopping using RFID readers and customer PDAs ([0448]-[0455]). 
Balent (U.S. Patent No. 7,797,204 B2), disclosing RFID technology applied to a restaurant menu.
Johnson (U.S. Pub. No. 2006/0097043 A1), discloses the presentation of promotions for scanned products.
Petrovich (U.S. pub. No. 2004/0147270 A1), disclosing scanning a dataform with a mobile device to receive product and location information.
Tivoli IBM Maximo Mobile Inventory Manager, disclosing an application for managing inventory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/Primary Examiner, Art Unit 3625